IN THE SUPREME COURT OF THE STATE OF NEVADA


                      DANIEL CRAWFORD,                                      No. 82592
                                              Appellant,
                                  vs.
                      BARBARA TENNILLE CRAWFORD,
                                       Respondent.
                                                                            HI=
                                                                             OCT 0 1 2021
                                                                            ELIZARE A BROWN
                                                                          CLER 8 PREME COURT

                                                                          BY DEPU CLERK




                                          ORDER DISMISSING APPEAL



                                 This is a pro se appeal from a divorce decree. Eighth Judicial
                     District Court, Family Court Division, Clark County; Soonhee Bailey,
                     Judge.
                                 This appeal was docketed in this court on March 8, 2021. On
                     March 18, 2021, this court issued a notice informing appellant of the
                     deadlines for filing documents. Appellant was required to file the docketing
                     statement by April 8, 2021, and the opening brief or informal brief for pro
                     se parties by July 16, 2021. See NRAP 14(b), NRAP 31(a)(1). When
                     appellant failed to file these documents, this court entered an order on
                     August 20, 2021, directing appellant to file the documents within 14 days.
                     This court cautioned that failure to comply timely could result in the
                     dismissal of this appeal. To date appellant has failed to file the documents

SUPREME CII714111-
      OF
    NEVADA

(111 I947A   Ator.                                                                      - 213Zš
                 or otherwise communicate with this court. Accordingly, this court concludes
                 that appellant has abandoned this appeal and
                             ORDERS this appeal DISMISSED




                                                                    J.
                                         Cadish


                         A
                 Pickering




                 cc:   Hon. Soonhee Bailey, District Judge, Family Court Division
                       Daniel Crawford
                       The Dickerson Karacsonyi Law Group
                       Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA

(0) 1947A ADV.
                                                     2